Citation Nr: 1235452	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  04-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cataracts.

2.  Entitlement to service connection for cataracts.

3.  Entitlement to service connection for a skin disorder of the body other than on the scalp or neck, to include as secondary to service-connected chronic hidrosadenitis. 

4.  Entitlement to an effective date earlier than August 30, 2002 for the award of a 50 percent rating for chronic hidrosadenitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.

These matters come before the Board of Veterans' Appeals (BVA or Board) from July 2003 (cataracts, earlier effective date) and November 2004 (skin) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veterans Law Judge in August 2012.  A transcript of the hearing is of record.  

The Veteran's claims were previously remanded in October 2003 for issuance of a statement of the case regarding the issue of new and material evidence to reopen a claim for service connection for cataracts.  In May 2006 and June 2008, his cataract claim was once again remanded for the issuance of corrective VCAA notice.  In the most recent April 2010 Board Remand, the claims were remanded for corrective VCAA notice and for the Veteran to be provided a Board hearing.  As noted above the Veteran testified at a BVA Hearing in August 2012.  A supplemental statement of the case was most recently issued in March 2012; and, the appeal is once again before the Board.

The Board notes that the Veteran has submitted additional evidence following the issuance of the March 2012 supplemental statement of the case.  However, in an April 2012 statement, the Veteran indicated that he waived AOJ consideration of such evidence, and any future evidence he wished to submit at a later time.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such evidence.

With respect to the Veteran's skin disorder claim, the Board has considered that the RO in May 1960 denied service connection for tinea versicolor of the arms, chest and back.  The RO indicated that there was no relationship between this specific diagnosis and service.  As the RO specifically limited the discussion to "tinea versicolor" and did not address any other skin disorder, the Board finds that consideration of whether new and material evidence has been submitted with respect to the current claim for a skin disorder of the body other than on the scalp or neck is not necessary.  Rather, a new decision on the merits is required.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on a new diagnosis is a new claim, and is adjudicated without regard to prior denials that did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries).  Here the claim is based on an entirely different diagnosis.  As such, the claim for a skin disorder of the body other than on the scalp or neck has been properly characterized on the title page of this decision. 

For clarification purposes, with respect to the Veteran's earlier effective date claim, the Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to an effective date prior to August 30, 2002 for the 50 percent evaluation for chronic hidrosadenitis.  It is noteworthy that the Veteran testified that he was fully satisfied with the 50 percent rating, and was satisfied that the 50 percent rating was granted from August 2002.  See BVA Hearing Transcript (T.) 2-3.  However, at this juncture, the Board will not withdraw this issue on appeal.  


A review of the claims file reflects that the Veteran argues entitlement to an effective date earlier than September 29, 1959 for the award of a compensable rating for chronic hidrosadenitis.  That issue is not exactly on appeal.  However, as the Veteran vehemently believes that his appeal should focus on that question, this contention is fundamentally addressed the Board's analysis of whether an effective date earlier than August 30, 2002 for the award of a 50 percent rating for chronic hidrosadenitis is warranted.  In other words, so that the Veteran's true contentions may be addressed, the Board will proceed with consideration of an effective date earlier than August 30, 2002 for the award of a 50 percent rating for chronic hidrosadenitis.

The Board additionally notes that the Veteran indicated at his August 2012 BVA hearing that he was appealing a claim for entitlement to an earlier effective date for the grant of service connection for his chronic hidrosadenitis and that he believed that service connection for this condition should go back to his date of discharge.  A review of the records reflects that the Veteran has already been granted service connection to the day following his date of discharge.  See Board Decision dated April 3, 1961.  The law does not provide for an earlier effective date under any circumstances.  As such, a claim for entitlement to an effective date earlier than February 3, 1953, for the grant of service connection for chronic hidrosadenitis would be denied as a matter of law. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cataracts and entitlement to service connection for a skin disorder of the body other than on the scalp or neck are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




(CONTINUED NEXT PAGE)

FINDINGS OF FACT

1.  In an unappealed June 2000 BVA decision, the BVA denied service connection for cataracts. 

2.  The evidence added to the record since the June 2000 BVA decision is neither cumulative nor redundant and is so significant that it must be considered in order to fairly decide the merits of the claim.

3.  In July 2003, the RO granted an increased rating for chronic hidrosadenitis, from 30 to 50 percent, based on liberalizing change in the law which became effective August 30, 2002.


CONCLUSIONS OF LAW

1.  The July 2005 Board decision that denied the Veteran's claim for service connection for cataracts is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.160(d), 20.1100 (2011).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for cataracts.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

3.  The claim for an effective date earlier than August 30, 2002, for the award of a 50 percent rating for chronic hidrosadenitis is without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2011).



(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Veteran's claim for entitlement to service connection for cataracts is being reopened.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the issue of entitlement to an effective date earlier than August 30, 2002 for the award of a 50 percent rating for chronic hidrosadenitis, the claim is barred by regulation or operation of law.  Hence, no evidence or assistance could produce facts that would substantiate that claim and the VCAA does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence

In a rating decision issued in May 1997, the RO denied service connection for posterior subcapsular cataracts.  The Veteran perfected an appeal as to that issue; and, in a decision dated in June 2000, the Board denied the Veteran's claim.  The Board indicated that the Veteran did not have a diagnosis of posterior subcapsular cataracts which would warrant service connection for purposes of 38 C.F.R. § 3.311(b).  Moreover, the Board found that there was no competent evidence of record showing a nexus between the Veteran's early cataract changes and active service, including exposure to radiation.  The Veteran did not appeal that decision and it became final. 

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision-makers which bears directly and substantially upon the specific matter under consideration that is neither cumulative nor redundant and, which by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material evidence was amended. See 38 C.F.R. § 3.156(a) (2002).  However, that amendment applies only to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Since this claim was received in May 2001 (before the change in the regulation), the law in effect when the claim was filed is applicable.  That is the standard discussed above.

The evidence received subsequent to the June 2000 BVA decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the June 2000 BVA decision  included service treatment records, private treatment records, a November 1996 VA examination, a June 1997 private opinion, and the Veteran's claim and statements.

New evidence submitted since the June 2000 BVA decision includes various treatise and internet articles suggesting a relationship between radiation exposure and the development of cataracts.  The Board finds these articles to be material evidence because although not specific to the Veteran, they suggest a possible relationship between cataracts and radiation.  Thus, the Board concludes that the newly submitted evidence is sufficiently material that it must be considered in order to fairly decide the merits of the claim.

Accordingly, the Board finds that the evidence received subsequent to the June 2000 BVA decision is new and material and serves to reopen the claim for service connection for cataracts.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist the Veteran in developing his claim.  This is detailed in the Remand below.

III.  Earlier Effective Date- Chronic Hidrosadenitis

The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).

Where compensation is awarded or increased pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a) (2011).

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3. 114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3. 114(a)(2).

If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3. 114(a)(3).

In order for a claimant to be eligible for a retroactive payment, however, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See 38 C.F.R. § 3. 114(a) (2011); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

The regulations for the evaluation of skin disabilities were amended, effective on August 30, 2002.  Generally, review of such claims requires application both the former and the current schedular criteria. See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13   (1991)).  However, the revised regulations do not allow for their retroactive application unless those regulations contain such provisions and may only be applied as of the effective date.  VAOPGCPREC 3-2000.

In this case, the Board finds that a discussion of the procedural history beginning from the initial grant of service connection is warranted.

The record shows that the Veteran was initially awarded service connection for a skin disorder in a January 1960 BVA decision.  A May 1960 rating decision effectuated the Board's grant, awarding the Veteran a 10 percent rating, effective September 29, 1959.  The Veteran filed a notice of disagreement as to the effective date assigned.  A December 1960 rating decision denied an earlier effective date.  The Veteran appealed. 

In April 1961, the Board issued a decision that, in pertinent part, determined the evidence was sufficient to establish direct service connection for the Veteran's service-connected skin disorder (hidrosadenitis) effective from the date following the date of the Veteran's discharge from service.  However, the Board additionally noted that the evidence was insufficient to evaluate the service-connected disability until September 29, 1959 and accordingly the appeal for an increased retroactive rating was denied.  The issue of entitlement to a disability greater than 10 percent was Remanded for additional development.

At the time of that  Board decision, there was no possibility of any further appeal since the U.S. Court of Appeals for Veterans Claims (Veterans Court) did not yet exist.  The Court came into existence in 1988.  Therefore, that Board decision became final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  It is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  

In an April 1961 rating decision the Veteran was awarded a 30 percent rating, effective from March 25, 1960.  A May 1961 letter informed the Veteran of the award.  In light of the favorable outcome, that letter also indicated that the Veteran's appeal would be deemed withdrawn unless he responded within 30 days that he wished to have his appeal again considered by the Board.  The Veteran did not respond within that 30 day period.  The next correspondence from the Veteran addressing the severity of his skin disorder was not until November 1970, which was when he argued/claimed that his hidrosadenitis had increased in severity.  

The Board acknowledges that the Veteran's failure to respond to the May 1961 letter did not necessarily discharge VA of its duty to continue in adjudicating his claim for an increased rating.  Because the maximum benefit was not granted for these disorders, the issue of entitlement to a higher evaluation for hidrosadenitis remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Nevertheless, because a Board decision was later issued in December 1981, which addressed the increased rating issue (denying a rating in excess of 30 percent), the Board finds that there was ultimately a decision on the appeal stemming from the April 1961 decision.  The December 1981 decision became final and binding; and, in the process, the effective date of March 25, 1960 for the award of 30 percent for hidrosadenitis became final.  

The Veteran once again filed a claim for increase in July 1984.  In an October 1984 rating decision, an increased rating was denied.  The Veteran filed a notice of disagreement.  A statement of the case was issued and a substantive appeal was filed.  In October 1985, the Board remanded the case for further development.  In a September 1986 Board decision, an increased rating for the Veteran's service-connected hidrosadenitis was denied.   It is final based on the evidence of record at the time.  See Rudd v. Nicholson.  

In December 1994, the Veteran filed a claim for an earlier effective date, to include a compensable rating from November 1953 to March 1960.  A May 1995 rating decision denied his claim.  The Veteran initiated an appeal as to this issue.  In a May 1997 rating decision, the RO found that clear and unmistakable error existed in an April 1961 rating decision that failed to effectuate the grant of service connection for chronic hidrosadenitis from February 3, 1953.  The Veteran perfected his appeal as to entitlement to an earlier effective date for a compensable evaluation for chronic hidrosadenitis.  Contemporaneously the Veteran appealed a March 1996 decision that denied entitlement to a total disability evaluation based on individual unemployability.    

In a June 2000 Board decision, the Board determined that there remained no evidence to base an evaluation prior to September 1959.  The award of a compensable rating for the Veteran's service-connected hidrosadenitis prior to September 29, 1959 continued to be denied.  As the June 2000 Board decision was not appealed to the Court, it became final and is not subject to revision in the absence of CUE.  38 U.S.C.A. §§ 7105, 5109A.

The Veteran filed a Motion to Reconsider the June 2000 Board decision, which was denied in December 2000.  A subsequent Motion to Reconsider was once again denied in April 2001.  

The Board notes that the June 2000 decision was made prior to the Court's holding in Rudd.  Under the current legal standard set forth in Rudd, the Veteran's December 1994 claim for an earlier effective date would be consider a free-standing claim, which the Court held should be dismissed.  Emphasis is again placed on the finding that once an effective date has become final (by way of an RO or Board decision), a claimant's only recourse is to have the final decision revised on the grounds of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400-1404 (2011).

As part of the Veteran's ongoing to claim for a total disability evaluation based on individual unemployability, the Board issued a Remand in June 2003 that instructed VA to provide him proper notice requirements under the VCAA.  Such notice was provided.  Contemporaneous to the reconsideration of the claim total disability evaluation based on individual unemployability the RO took notice of the fact that the rating criteria used to evaluation skin disorders had been recently revised.  In so doing, the RO issued a decision in July 2003 that granted a 50 percent rating, effective August 30, 2002, effective the date of change in the law.  The Veteran appealed the effective date. 

The Veteran's chronic hidrosadenitis, was previously rated under the former version of 38 C.F.R. § 4.118, Diagnostic Code (DCs) 7899-7806 (2002), under which a 0 percent evaluation was assigned for eczema with light, if any exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent evaluation was warranted for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation was warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating was warranted for eczema with ulceration or extensive exfoliation or crusting, and systematic or nervous manifestations, or exceptionally repugnant. 

Under the former version of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (2002), a 0 percent evaluation was assigned for slight disfigurement of the head, face, or neck, a 10 percent evaluation is warranted where there was a moderate, disfiguring scar, and a 30 percent evaluation was warranted where the scar was severe, especially if it produces a marked and unsightly deformity of the eyelids, lips, or auricles.  A 50 percent rating was warranted for complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement. 

Under the new criteria effective August 30, 2002, DC 7800 provides for rating disfigurement of the head, face, or neck based in part on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement are listed in Note 1: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation: scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Under the new DC 7800, a 10 percent rating is assigned where there is one characteristic of disfigurement, and a 30 percent rating is assigned when there are two or three characteristics of disfigurement or there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  A 50 percent rating is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry in two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ear (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. 

Based on the findings of an August 2000 VA examination, the RO's July 2003 rating decision determined that the criteria for a 50 percent rating had been met.  The RO appears to have determined that there was sufficient evidence showing visible tissue loss and the existence of at least four characteristics of disfigurement.  The effective date of the award was August 30, 2002.  It is crucial to note that, although characteristics consistent with the revised criteria may have been present before August 30, 2002, it was not until the change in the rating criteria that the Veteran's disability met the requirements of a 50 percent rating. 

The RO granted the 50 percent evaluation specifically stating that the grant was based upon the revised criteria for skin disorders, effective August 30, 2002.  This grant, made on the basis of liberalizing legislation, cannot be made effective prior to the effective date of that legislation.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  
38 U.S.C.A. § 7104.  As, on these facts, no effective date prior to August 30, 2002 for the award of a 50 percent rating for chronic hidrosadenitis is assignable, the claim for an earlier effective date must be denied.  

Parenthetically, the Board notes there is no evidence that the Veteran had a pending claim for an increased rating for his hidrosadenitis.  While arguments were proffered with regard to his claims for earlier effective dates, total disability evaluation based on individual unemployability, and other issues, no claim was presented for an increased rating since the Board's 1986 decision.  The Veteran does not contend otherwise.

Further, to the extent that the Veteran argues that a compensable or higher rating is warranted since his discharge from service, the Board observes that there have been multiple Board and RO decisions that have addressed the effective dates of the various awards as well as the assigned ratings.  Those decisions have become final.  Absent an assertion of CUE in those decisions, which has not been made, there is simply no basis for changing the effective dates currently of record, to include the assignment of a compensable rating for hidrosadenitis prior to September 29, 1959.  Indeed, the law and not the evidence is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection cataracts is reopened, and to this extent the claim is granted.

The claim for an effective date earlier than August 30, 2002, for the award of a 50 percent rating for chronic hidrosadenitis is denied.


REMAND

As noted above, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.  

Service Connection for Cataracts-  The Veteran maintains that he suffers from cataracts as a result of radiation treatment in service.  Service treatment records confirm that the Veteran underwent radiation therapy, beginning in April 1952 for the treatment of chronic folliculitis.  

Current treatment records reflect that the Veteran has been diagnosed with cataracts.

The Board has reviewed a November 1996 VA Eye examination undertaken to address the Veteran's service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Specifically, the November 1996 VA examiner concluded that the Veteran's early cataract changes could be directly related to his age and smoking, and could not be related directly or indirectly to x-ray radiation in the posterior scalp and neck area.  No rationale was provided.  

The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Here, as noted, no rationale was provided with the negative opinion.  Moreover, the examiner did not have the benefit of the more recent treatise information the Veteran has submitted in support of his contentions that radiation treatment in service may have caused his current cataracts.  On remand, the Veteran should be accorded a pertinent VA examination that provides an opinion with supporting rationale.  

Service Connection for a Skin Disorder of the Body Other Than on Scalp or Neck-  Since the Veteran's February 2001 claim, various treatment records in the claims file document skin diagnoses on his body other than on his scalp or neck.  For example, a March 2001 VA treatment record notes a diagnosis of erythema/edema of the upper chest consistent with possible airborne contact or chronic radiation dermatitis.  An October 2011 VA treatment record found in the Veteran's Virtual VA File (VVA) reflects that the Veteran's upper back had several dilated pores.  A July 2012 VA Skin examination, found on the Veteran's VVA file reflects that the Veteran had giant open comedones and scars on his scalp and back.  The Veteran was diagnosed with hidrosadenitis suppurative and dissecting cellulitis.  The VA examiner indicated that there is usually a genetic predisposition to develop both hidrosadenitis suppurativa and dissecting cellulitis and there is no way to determine if the Veteran would have developed these lesions if he did not serve in the military.  Rationale for this opinion was not provided. 

A July 2012 VA Scars examination noted scars of the head, chest, and back. It was noted that the "Veteran had about 8 to 10 old, raised, indurated areas where he had
abscesses opened.  The tops of the areas are covered with dark hard scabs/ comedones.  There are no open areas now.  The areas measure from about 0.3 x 0.3 cm up to about 0.8 x 0.8 cm.  They are not tender.  They are scattered on the upper back."

The Veteran testified at his August 2012 BVA hearing that it is his belief that his service-connected chronic hidrosadenitis (associated with his scalp and neck) has "migrated" to other parts of his body.  See BVA T. at 23.  The Board parenthetically notes that in-service treatment records noted an infected cyst on the Veteran's right thigh in March 1952. 

It remains unclear whether the Veteran's currently diagnosed skin disorders are somehow related to his service-connected chronic hidrosadenitis, or whether they are related to service.  The Board finds this is a medical question outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions.



Corrective VCAA Notice-  As the Veteran alleges service connection for a skin disorder of the body other than on the scalp or neck, to include as secondary to service-connected chronic hidrosadenitis corrective VCAA notice regarding these specific relationships should be sent to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement service connection for a skin disorder of the body other than on the scalp or neck, to include as secondary to service-connected chronic hidrosadenitis.

2.  Schedule the Veteran for an appropriate VA eye examination to determine the etiology of the Veteran's eye disorder(s).  

Prior to the examination, the claims folder and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any testing deemed necessary should be performed.  

The examiner should render an opinion as to:

Whether it is at least as likely as not (a 50 percent probability or greater) that any current eye disorder(s), had its onset during the Veteran's active service or is otherwise causally related to his service, to include radiation therapy.  Discussion of the Internet Articles/Treatise information submitted in support of his service connection claim for cataracts should also be discussed.

Rationale for all requested opinions shall be provided.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions.  The examiner should provide a rationale for rejecting any reports by the Veteran.

3.  Furnish the Veteran's claims file to one of the July 2012 VA examiners who conducted the July 2012 VA examinations (skin/scars).  The examiner must review all of the pertinent evidence of record.  If, and only if, the requested VA examiner is unavailable, a suitable substitute should be furnished the Veteran's claims folder.  If the suitable substitute determines that an additional clinical evaluation is necessary to render an opinion, then that opportunity should be made available.


The VA examiner should specifically determine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disorder of the body other than on the scalp or neck (diagnosed at any time during the period on appeal), was caused, or aggravated by, his service-connected chronic hidrosadenitis, or is otherwise at least as likely as not (i.e. 50 percent probability) related to any incident of active service, to include radiation exposure.

Rationale for all requested opinions shall be provided.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be considered in formulating any opinions.  The examiner should provide a rationale for rejecting any reports by the Veteran.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


